JOSEPHINE LINKER HART, Judge, dissenting. Two of the four issues before us demand that we reverse this case: the lack of sufficient corroboration of the accomplice’s testimony and the failure to disclose the identity of the confidential informant (Cl). Further, a third argument concerning whether there was reasonable suspicion to make the traffic stop that led to Owens’s arrest, is only affirmable because of the direct involvement of the Cl in this case, the very reason that his — or her— identity had to be disclosed. The chain-of-custody issue is not meritorious because of the evolution of judge-made law over the last decade or so. The lack of sufficient corroboration of Ashley Howard’s testimony should require us to reverse and dismiss this case. A conviction in a felony case cannot be had upon the testimony of an accomplice unless it is corroborated by other evidence tending to connect the defendant with the commission of the offense. Ark.Code Ann. § 16-89—111(e)(1)(A) (Repl.2005). Although the corroborating evidence need not be sufficient in and of itself to sustain a conviction, it must nonetheless be substantial. Andrews v. State, 344 Ark. 606, 42 S.W.3d 484 (2001). The corroborating evidence may be circumstantial so long as it is substantial. Green v. State, 365 Ark. 478, 231 S.W.3d 638 (2006). Evidence that merely raises a suspicion of guilt is insufficient to corroborate an accomplice’s testimony. Id. The test is whether, after the testimony of the accomplice is completely eliminated from the case, the other evidence independently establishes the crime and tends to connect the accused with its commission. Martin v. State, 346 Ark. 198, 57 S.W.3d 136 (2001). Corroboration is 114insufficient if it merely shows that the offense was committed and the circumstances thereof. Ark.Code Ann. § 16-89-111(e)(1)(B). The majority opinion recites many facts, but it fails to specify what evidence corroborates Howard’s testimony. Exclude Howard’s testimony and all that remains is a police officer’s testimony that he and another officer observed an automobile driven by Owens leaving a convenience store and turning onto U.S. Highway 71. This testimony does not even establish that Owens was being directed by the Cl because the accomplice alone provided that evidence, testifying that she, not Owens, spoke with the CL Accordingly, a jury would have to speculate that Owens was en route to the other convenience store. Of course, identifying Owens as the owner of the drugs also depended upon Howard’s testimony; she claimed that drugs she had stashed in her pants belonged to Owens. Likewise, the inculpatory letter that Owens supposedly wrote to Howard was produced by Howard and authenticated by Howard, and Howard’s testimony identified Owens as the author. The State made no attempt to analyze the handwriting in the letter or dust it for Owens’s fingerprints. Accordingly, we should reverse and dismiss this case on Owens’s sufficiency argument. The trial court also committed reversible error by not ordering the State to disclose the identity of the Cl. The majority correctly notes that the test for whether a Cl’s identity must be disclosed is whether the Cl actively participated in the crime. Hill v. State, supra. Here, the evidence clearly establishes that the Cl participated in the crime. In pertinent part, under Arkansas Code Annotated section 5-2-403 (Repl.2006), an accomplice is defined as follows: (a) A person is an accomplice of another person in the commission of an offense if, with the purpose of promoting or facilitating the commission of an offense, he: (l) Solicits, advises, encourages, or coerces the other person to commit it; or (2) Aids, agrees to aid, or attempts to aid the other person in planning or committing it; or [[Image here]] (b) When causing a particular result is an element of an offense, a person is an accomplice in the commission of that offense if, acting with respect to that result with the kind of culpability sufficient for the commission of the offense he: (1) Solicits, advises, encourages, or coerces the other person to engage in the conduct causing the result; or (2) Aids, agrees to aid, or attempts to aid the other person in planning or engaging in the conduct causing the result. Here, the Cl did not merely identify Owens as a drug trafficker. He — or she— also set up a buy at the E-Z Mart and facilitated what the State asserts was a delivery of narcotics. Should that be the case, then the Cl solicited and aided in the commission of the offense, which makes the Cl an accomplice. The trial court therefore erred by not ordering the State to disclose the identity of the Cl. Interestingly enough, the direct involvement of the Cl in this offense is the reason why there was reasonable suspicion to stop Owens’s vehicle. We do not have, as Owens argues, only the vague description of a black man in a dark-colored car. Instead, we are confronted by an ongoing narcotics transaction set up by the Cl and real-time direction of the target vehicle by the Cl that made an otherwise innocent maneuver, i.6., leaving a convenience store and turning onto U.S. Highway 71, suspicious. Finally, with regard to the chain-of-custody issue, I believe the state of the law in Arkansas is that a break in the chain will affect only the “weight” of the evidence. Washington v. State, 2010 Ark. App. 596, 377 S.W.3d 518. However, I note that this rule of law conflicts with our supreme court’s admonition in Crisco v. State, 328 Ark. 388, 943 S.W.2d 582 (1997), that proof of chain of custody for interchangeable items like drugs or blood needs to be more conclusive than for other items of evidence.